EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau on 22 July 2022.

The application has been amended as follows:

In the Specification, on page 8, lines 14-16:
	Variety SSC-PEN-18-001 comprising were deposited and accepted under the terms of the Budapest Treaty as follows (sometimes hereinafter referred to as "deposited doubled-flower gene").
In the Claims:
	Claim 14 (Amended) A Pentas plant comprising a monogenic incompletely dominant double flower gene that depending upon the zygosity of the double flower gene exhibits a semi-double or double flower phenotype  the double flower gene is as found in variety SSC-PEN-18-001, a representative sample of seed comprising said double flower gene containing variety [has] having been deposited under the accession number FERM BP-22361.
Claim 15 has been cancelled.

Applicant approved the amendments to put the Application in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.



/David H Kruse/
Primary Examiner, Art Unit 1663